DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 20, 2020 has been entered.
Applicants' claim amendments and arguments and 1.132, both filed July 20, 2020, have been fully considered.  Rejections not reiterated from previous office actions are hereby withdrawn.  The following rejections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicants elected of Group I, claims 1-13, on February 27, 2020 without traverse. Claims 14 and 15 remain withdrawn from further consideration. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites: MICRONIZED – not defined. 
[a] solid oral pharmaceutical tablet comprising a formulation that comprises 640 mg of metaxalone and one or more pharmaceutically acceptable excipients, wherein the metaxalone comprises from 40 to 80 wt% micronized particles of metaxalone and from 20 to 60 wt% non-micronized particles of metaxalone, further wherein: 
a.    the tablet releases into the surrounding fluid at least 50wt%, of its metaxalone in 60 minutes or less when tested in 900 mL 0.5% SLS in water in a USP Apparatus Type 2 (paddle) at 100 rpm and 37 ± 0.5 °C; or
b.    when the tablet is divided into a segment comprising 100mg of metaxalone, the segment releases into the surrounding fluid at least 65wt% of its metaxalone in 300 minutes or less when tested in 900 mL of fasted state simulated intestinal fluid in a USP Apparatus Type 2 (paddle) at 50 rpm and 37 ±0.5 °C.

The recitation “micronized” and “non-micronized” are unclear because the specification does not set forth whether it is using “micronized” to indicate a process of reducing particle size or whether it is using micronized to indicate a particulate size. 
The recitation of “the surrounding fluid” appears to lack antecedent basis in the claims. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 stand rejected under 35 U.S.C. 103 as being unpatentable over .
	Spireas teaches metaxalone compositions having improved bioavailability compared to the Skelaxin® products. Skelaxin® is sold as a 400 and 800mg tablet [0004]. To improve the solubility of Skelaxin® tablets, they can administered with food [0005]. The lipids and other fat substances contained in the food along with bile salts and digestive enzymes act as solubility enhancers and increase the dissolution rate of the metaxalone from the Skelaxin® tablets [0005]. The goal of Spireas is to form a tablet that has a higher dissolution rate and bioavailability without the need to co-administer with food [0007]. One solution taught is micronizing metaxalone to improve the dissolution [0008]. The solution preferred by Spireas is forming tablet formulations containing a variety of excipients (see whole document). The excipients of Spireas include disintegrants. Spireas demonstrates tablets which dissolve slower, the same as, faster, and substantially faster than Skelaxin® tablets (Tables I and II and whole document). Examples 2-5 all demonstrate faster dissolution of metaxalone than Skelaxin® in warm water with and without SLS (Table 2). 
	It is noted that Example 5 (500mg tablet having 400mg metaxalone) which includes the fatty acid emulsifier polysorbate 80 had about twice the rate of dissolution as compared to Skelaxin® (57% dissolved in warm water in first 30 minutes and 48% with presence of SLS compared to 28 and 27% for Skelaxin®, respectively). Based on Spireas, one having ordinary skill in the art making the metaxalone tablets of Spireas having rapid dissolution of metaxalone would have found it prima facie obvious to include lipids such as polysorbate 80, disintegrants to disintegrate the tablet more rapidly, and micronized metaxalone to dissolve more rapidly in fluid in order to provide the desired dissolution characteristics. Based on Spireas, one of ordinary skill in the art would have had a reasonable expectation of success in achieving the recited dissolution properties. With regard to the size of the particles, it would have been prima facie obvious to optimize the particle size distribution in order to provide the desired dissolution properties. One of skill in the art is well aware that smaller particles dissolve faster due to increased surface area per unit weight. Including smaller particles is a known means for increasing the rate of active agent release. By including the excipients set for the Spireas in combination with sizing the active agent particles to provide the desired release, a skilled artisan is able to optimize the rate at which the active agent is released. See MPEP 2144.05(b) and 2143(I)(C). 


Obviousness Remarks
	Applicants argue that Spireas is only concerns with overcoming the food effect of Skelaxin®. Spireas does not teach a formulation which (1) overcomes the food effect, (2) has equal bioavailability in the fed and fasted states and (3) permits a 20% reduction in the metaxalone dose, so Spireas does not render the instant claims prima facie obvious. 
	Examiner disagrees. Applicants seem to be arguing recited limitations that are not present in the instant claims. One of skill in the art would understand that overcoming the food effect would provide equal bioavailability in the fed and fasted states. Thus, Spireas teaches or suggests (1) and (2) to a person having ordinary skill in the art. Regarding (3) permission of a 20% reduction in the metaxalone dose, the claim prima facie obvious. Applicants may wish to support (3) with data and present it as evidence of secondary considerations. See MPEP 716.02.  

	Applicants argue that the results are inherent based on the functional limitations recited in the claims (citing claims 3-6, 11, and 12) and on the mixed particle sizes recited in all of the claims, so the rejection should be withdrawn. 
	Examiner disagrees. Micronized particles are generally thought to be those which have undergone the process of micronization, but there is no art-recognized size range for “micronized particles”. Moreover, there is no art-recognized size range for “non-micronized particles”. Simply stating that a particle has not undergone the process of micronization does not render anything about the size of the particle inherent. A particle may have originated in extremely small form (i.e. microparticle) even without undergoing micronization, and thus be a non-micronized particle. Thus, calling a particle non-micronized does not necessitate any particular particle size. Similarly, stating a dissolution characteristic (i.e. at least 50% is released in 60 minutes or less) of a tablet does not render anything else about the tablet inherent. A person having ordinary skill in the art of tablet making will appreciate that there are many ways to modify dissolution to achieve such a dissolution characteristic. For example, disintegrants, binders, coatings, etc. are all well established as contributing to dissolution.  As such, Applicants argument that the claims render the bioavailability results inherent is unpersuasive. 

	Counsel argues that Spireas teaches techniques for increasing the bioavailability of metaxalone in the fasted state, so a person having ordinary skill in the art would expect a commensurate increase in the fed state. 
	Examiner disagrees. Counsel provides no data, no citation, and no logical reason for the conclusion. Spireas teaches a formulation which is bioequivalent to the reference Skelaxin® tablet at fed and fasting conditions (See [0039] and Example 2). Accordingly, the argument is found unpersuasive.
 
	Applicants argue that Spireas would not motivate one having ordinary skill in the art to the claims dissolution properties. In support of the argument, Applicants note that “Example 2-5 all demonstrate faster dissolution of metaxalone than Skelaxin® in warm water and without SLS” and that “Example 5 had about twice the rate of dissolution compared to Skelaxin”. Applicants also note that the SLS dissolution conditions instantly recited are different from those reported in Example 5. Applicants submit that the USPTO provides no rationale for targeting the instantly recited conditions based on those reported in Spireas, so the rejection should be withdrawn. 
	Examiner disagrees. Spireas teaches a variety of formulations having progressively higher bioavailability. Example 1 has lower bioavailability than Skelaxin®, Example 2 is bioequivalent, Example 3 is more bioavailable, and Examples 4 and 5 are significantly more bioavailable than Skelaxin®. Spireas thus demonstrates how excipients can be modified in order to produce the desired bioavailability (see tables). Based on the desired dissolution characteristics, a skilled artisan may choose a 

	Applicants argue that Spireas would not have motivated a skilled worker to combine micronized and non-micronized particles to arrive at the present claims. Applicants argue that the instant claims do not cover an optimized particles size, but require a combination of micronized and non-micronized particles, so the rejection should be withdrawn. 
	Examiner disagrees. As discussed above, Applicants have not defined the terms micronized and non-micronized. Under the broadest reasonable interpretation, the recitations are interpreted as a product-by-process in that some of the particles have undergone micronization and some have not. Regardless of whether a particle is subjected to micronization of not, the particle can have a small size (i.e. <10µm) as 
	
	Applicants argue that they have demonstrated an unexpected results based on the combination of micronized and non-micronized particle in the claimed ratios and the evidence presented in the declaration of Mukteeshwar Gande overcomes the obviousness rejection because:
(1)    	The declaration establishes that the use of micronized and non-micronized particles at the claimed percentages unexpectedly results in a 640 mg metaxalone formulation that is bioequivalent to a conventional 800 mg immediate release tablet, thus reducing the size of a tablet or capsule required to be ingested, and the quantity of metaxalone to which a patient is exposed. While other techniques might also produce a similar result, the declaration establishes critical elements that a micronized formulation must satisfy to produce this result.

 (2)   	The declaration establishes that the claimed formulation, which employs a mixture of micronized and non-micronized particles, unexpectedly eliminates the food effect associated with conventional immediate release tablets; and

(3) 	The claimed formulations require 20% less metaxalone than Skelaxin® 

	Examiner does not find the declaration persuasive to overcome the obviousness rejection because (1) there is an expectation of elimination of the food effect based on the teaching of Spireas, (2) Applicants have not demonstrated that the results are unexpected based on the teachings of Spireas and have not directly compared their formulation to those of Spireas (See MPEP § 716.02(e)), and (3) one having skill in the art would have been motivated to reduce the size of the tablet based on the improved bioavailability taught by Spireas. Based on Spireas, a skilled artisan would have a reasonable expectation of successfully formulating the instantly claimed subject matter. Applicants have not met their burden of demonstrating unexpected results which are 

	Applicants argue that Examiner cites no basis for the expectation of reducing the dose size by 20% and producing a tablet which is equally bioavailable in the fed and fasted states by combining micronized and non-micronized, so the rejection should be withdrawn. 
	Examiner disagrees. Examples 3-5 of Spireas demonstrate bioavailability improvements of at least 20%. Thus, a skilled artisan would find it prima facie obvious to reduce the amount of active agent by 20% or more in order to provide the desired effectiveness. The instant claims to not recite or require the recited tablet be equally bioavailable in the fed and fasted state. Examiner notes that Spireas does teach a tablet which is bioequivalent to Skelaxin® in the fed and fasted state (Example 2). Thus, Applicants arguments are unpersuasive. 

	Applicants argue that the USPTO is improperly requiring a direct comparison with Spireas formulations when the law does not require such a direct comparison. 
	Examiner disagrees. As discussed above, Applicants indirect comparison does not provide evidence of unexpectedness. Examiner suggested a direct comparison as a means for differentiating the claimed tablet from the prior art tablets. Applicants are under no obligation to provide a direct comparison, nor any other evidence that may favor patentability of the claims. However, without such, the preponderance of the evidence supports obviousness, so the rejection is maintained. 

	Applicants argue that the USPTO does not cite a basis for concluding that one could expect elimination of food effect by combining micronized and non-micronized metaxalone, so the rejection should be withdrawn. 
	Examiner disagrees. Spireas teaches that the “tablets, would not present any food effects on oral bioavailability, i.e., they should demonstrate similar oral bioavailability under both fasting and non-fasting dosing conditions” [0044]. Regarding the micronization, a lack of being subjected to the process of micronization (i.e. non-micronized) does not indicate any size limitation. The claimed “non-micronized particles” may be small despite not undergoing the micronization process. Thus, the instantly recited particles include the particles of Spireas.


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612